Appeals by defendant from two judgments of the Supreme Court, Kings County (Scholnick, J.), both rendered June 10, 1981, convicting him of robbery in the first degree and burglary in the third degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
The photographic viewing in which the complainant identified defendant as one of the two men who had robbed him was suggestive; defendant was the only person in the array of about six or seven photographs wearing a T-shirt with “Brooklyn” inscribed across the front — the same clothing the claimant had described previously. Thus, the array pointed to defendant’s picture as being that of the perpetrator (see, People v Lebrón, 46 AD2d 776). Reversal is not mandated, however, because the suggestive procedure did not create a substantial likelihood of misidentification; the complainant had an excellent opportunity to view his attackers both before and during the crime.
We have considered defendant’s remaining contentions and find that they likewise do not warrant reversal. Gibbons, J. P., Thompson, Weinstein and Brown, JJ., concur.